

116 S2498 IS: Pell Grant Restoration Act of 2019
U.S. Senate
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2498IN THE SENATE OF THE UNITED STATESSeptember 18, 2019Ms. Warren (for herself, Mr. Murphy, Ms. Hirono, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to clarify the Federal Pell Grant duration limits of
			 borrowers who attend an institution of higher education that closes or
			 commits fraud or other misconduct, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pell Grant Restoration Act of 2019. 2.Federal Pell Grant duration limitsSection 401(c)(5) of the Higher Education Act of 1965 (20 U.S.C. 1070a(c)(5)) is amended—
 (1)by striking (5) The period and inserting the following:  (5) Maximum period.—(A)In generalExcept as provided in subparagraph (B), the period; and (2)by adding at the end the following:
				
					(B)Exception
 (i)In generalAny Federal Pell Grant that a student received during a period described in subclause (I) or (II) of clause (ii) shall not count towards the student’s duration limits under this paragraph.
 (ii)Applicable periodsClause (i) shall apply with respect to any Federal Pell Grant awarded to a student to attend an institution—
 (I)during a period— (aa)for which the student received a loan under this title; and
 (bb)for which the loan described in item (aa) is forgiven under— (AA)section 437(c)(1) or 464(g)(1) due to the closing of the institution;
 (BB)section 455(h) due to the student’s successful assertion of a defense to repayment of the loan; or (CC)section 432(a)(6), section 685.215 of title 34, Code of Federal Regulations (or a successor regulation), or any other loan forgiveness provision or regulation under this Act, as a result of a determination by the Secretary or a court that the institution committed fraud or other misconduct; or
 (II)during a period for which the student did not receive a loan under this title but for which, if the student had received such a loan, the student would have qualified for loan forgiveness under subclause (I)(bb)..